DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-9 in the reply filed on 07/21/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the first (depositing) clause is unclear – the wording switches between describing the pattern and the process in a confusing way, particularly “a lateral surface by ALD toward a center...”  The claim should be reworded.
Claim 3 requires that the steps are repeated by completely filling the void but this is not clear and it appears the void is filled by repeating the steps, instead of as written.
Claim 5 requires that ammonia plasma is converted to plasma which is not clear.
Claim 7 requires that the adsorption inhibiting gas is “made of an adsorption inhibiting radical activated by a plasma”, but the claim is not clear as written as to 

Claim Interpretations
The claims require a first SiN film, formed by ALD and a second SiN film that fills a center portion left open by the first process.  The process steps between the first and second SiN layers are not specifically required to be distinct, but prior art is applied accordingly in the interest of compact prosecution.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaVoie (2014/0209562).
LaVoie teaches a method of forming a SiN layer by ALD wherein material is applied to the sides and bottom, see Fig. 12A and related text and [0060-62].
The process further includes, as per Fig. 12C and related text, the further includes alternate exposures to ammonia and silicon gas thereby meeting the depositing and adsorbing and supplying steps [0105-106] to fill the center.

Regarding claim 2, the method of LaVoie is broadly CVD (both ALD and CVD are taught and ALD is a sub-set of CVD, in any case), but in any case the teachings further include that during a fill process CVD gas phase reactions occur [0008].
Regarding claim 3, as per the ALD process, the steps are repeated.
Regarding claim 4, as per Fig. 12B, LaVoie teaches applying an etchant, the etchant impacts an upper portion of the depression and to some extent would necessarily be adsorbed (see also [0093-95].  As noted above, the process is continued as per Fig. 12C.  The claim does not expressly require there to be no deposition onto the areas that were exposed to the inhibiting agent, therefore all requirements of the claim are met. In regard to repeating the steps including the agent, as per MPEP 2144.04 B. a duplication of parts is obvious without a showing of criticality- such principal would be understood as applicable to a process step particularly wherein it is further noted that a change in sequence is likewise obvious without a showing of criticality.  In this case, to repeat the process step would have been obvious in order to effectively fill the gap as desired without reentrant portions as discussed by LaVoie.
Regarding claim 5, the SiN layer is formed using ammonia plasma [0105-06].
Regarding claim 6, LaVoie teaches a remote plasma agent [0095].
Regarding claim 7, as per above LaVoie teaches a remote plasma but also teaches that the system uses inductively coupled plasma [0129].
Regarding claim 9, as per above, the ALD process steps are all repeated.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasebe (2017/0125238).
Hasebe teaches forming an SiN layer, see Fig. 5B particularly with the formation of an SiN conformal layer by ALD [0003-07, 0029-37].
Then, once a film is formed in the bottom and side surfaces, an ALD process is repeated to fill the gap as per films 22B and 23.  The ALD process is understood to include a number of cycles of applying nitrogen radicals and a silicon containing gas - thereby meeting the requirements of the first and second nitrogen radicals (the claim is not limited from reading on a multiple number of ALD steps).
Regarding claim 2, the film formed as per film 23 is formed either by ALD or CVD as per the background, but in any case ALD is a chemical vapor deposition process.
Regarding claim 3, the steps to fill the gap are understood as repeated – either by the use of the ALD process and/or, the gap is filled as per the formation of films 22B and also film 23.
Regarding claim 9, as per above, the ALD process steps are all repeated, the claim requires no difference between the two processes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe (2017/0125238) in view of Rocklein (2007/0269982).
The teachings of Hasebe are described above, teaching forming multiple SiN films, but not teaching applying an adsorption limiting gas.
Rocklein teaches that in filling gap, it is useful to apply a deposition inhibitor in order to poison/block the reaction at the top portion of a void to allow for more conformal coating [0025-27].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the deposition inhibitor of Rocklein in the method of Hasebe as it would allow for a further improvement over the deposition process of producing the liner by preventing excess deposition from occurring at the top portion of the void – the entire teaching of Hasebe is related to effectively filling the void and therefore one would be motivated to perform such a modification.
It is further noted that Rocklein teaches that, for example, silicates are an operable material that is affected by the poisoning [0024], but in any case the process is understood to block operable ALD sites so there would be an expectation of operability.  The combined teachings as noted further include the repeated adsorbing and depositing and further include applying the inhibitor periodically.
Regarding claim 5, Hasebe teaches ammonia plasma.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe and Rocklein and in further view of LiCausi (2014/0213037).
The teachings of Hasebe and Rocklein are described above, teaching an inhibitor as described but not teaching a plasma or radical inhibitor.
LiCausi teaches an inhibitor for a vapor deposition process and teaches that it is operable to apply an excited form of the compound as an inhibitor, particularly see [0020].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply an excited form of the inhibitor in the method of Hasebe and Rocklein as the combined art teaches applying such an inhibitor and LiCausi further teaches that the excited form is operable.  The use of an ionized form is considered to meet the requirements of a radical, but, if it were determined that the claim requires specifically a plasma (see 112 rejection), it is alternatively argued that wherein LiCausi teaches an excited form then it would be further obvious to one of ordinary skill in the art to form the excited forms by any known means.  Examiner takes Official Notice that a plasma is an operable known method of forming excited species in vapor deposition processes and wherein LiCausi teaches ions formed by ion beam it would be alternatively known to form a plasma to do the same.
Regarding claim 7, Hasebe teaches an inductively coupled plasma but the teachings do not specifically teach a plasma to form the inhibitor, but examiner takes Official Notice that remote plasma are pervasively known in the field and would have been an obvious method of forming radicals, ions and plasma species.
Regarding claim 8, Hasebe teaches DCS gas [0073] and Rocklein teaches HCl gas [0031] but LiCausi teaches that Cl2 is operably applied instead of HCl [0020].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715